117 F.3d 1422
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.CITY OF URBANDALE, IOWA, Appellee,v.Roberta WHITSON, Appellant.
No. 97-1556.
United States Court of Appeals, Eighth Circuit.
Submitted:  June 27, 1997Filed:  July 17, 1997

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
After the City of Urbandale petitioned an Iowa state court to enjoin Roberta Whitson from continuing to construct a building in violation of certain City ordinances, Whitson sought to remove the action to federal court pursuant to 28 U.S.C. § 1443.  Upon the City's motion, the district court1 remanded the action to state court and denied Whitson's motion for reconsideration.  This appeal followed.


2
We have jurisdiction to review an order remanding a case that was removed pursuant to § 1443.  See 28 U.S.C. § 1447(d);  Quackenbush v. Allstate Ins. Co., 116


3
S. Ct. 1712, 1718-20 (1996).  Turning to the merits, we conclude Whitson failed to show any grounds to support removal under § 1443, see Georgia v. Rachel, 384 U.S. 780, 788, 803 (1966);  Thornton v. Holloway, 70 F.3d 522, 523 (8th Cir.1995), and that the district court did not abuse its discretion in denying Whitson's motion to reconsider, see Sanders v. Clemco Indus., 862 F.2d 161, 169 (8th Cir.1988).


4
Accordingly, we affirm.



1
 The HONORABLE RONALD E. LONGSTAFF, United States District Judge for the Southern District of Iowa